EXHIBIT 3.1 [SEAL] ROSS MILLER Filed in the office of Document Number Secretary of State /s/ Ross Miller 20090629840-80 204 North Carson Street, Ste 1 Ross Miller Filing Date and Time Carson City, Nevada 89701-4299 Secretary of State 08/20/2009 1:45 PM (776) 884-5708 State of Nevada Entity Number Website: secretaryofstate.biz C19903-2003 ARTICLES OF MERGER (PURSUANT TO NRS 92A.200) Page 1 ARTICLES OF MERGER (Pursuant to Nevada Revised Statutes Chapter 92A) (excluding 92A.200(4b)) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200). If there are more than four merging entities, check box o and attach 8 ½” x 11” blank sheet containing the required information for each additional entity. Lone Mountain Mines, Inc. Name of merging entity Nevada Corporation Jurisdiction Entity type * Convenientcast Inc. Name of merging entity Nevada Corporation Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * and, Lone Mountain Mines, Inc. Name of surviving entity Nevada Corporation Jurisdiction Entity type * * Corporation, non-profit corporation, limited partnership, limited-liability company or business trust.
